The plaintiff in error was convicted of the crime of selling one-half pint of whisky to one G.E. Thompson, and his punishment fixed at a fine of $50 and cost, and confinement in the county jail for a period of 30 days. From which judgment the plaintiff in error appealed to this court.
Petition in error and case-made was filed in this court on the 30th day of August, 1929. No brief has been filed by the plaintiff in error, and no appearance made for oral argument.
Where no brief is filed and no appearance made, this court will presume that the appeal is without merit or has been abandoned. A careful examination of the record discloses that the evidence is sufficient to support the verdict of the jury. No errors being apparent depriving the appellant of any substantial rights, the cause is affirmed. *Page 23